DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending and have been examined. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2019, 01/13/2020, 04/15/2020, 11/17/2020, and 02/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pang, et al. (US Patent No. 8073702), hereinafter Pang.

Regarding claim 8, Pang teaches
A multi-channel signal decoding method (a method of decoding an audio signal), comprising:
obtaining a bitstream (a demultiplexer receives a bitstream of an audio signal (5:52-55));
542986-v2/4747-0430050Atty. Docket No. 4747-04300 (85182050US09)obtaining a downmixed signal of a first channel signal and a second channel signal in a multi-channel signal, an initial reverberation gain parameter for both of the first channel signal and the second channel signal, and identification information of the first channel signal and the second channel signal based on the bitstream (the demultiplexer receives a bitstream of an audio signal, i.e. based on the bitstream, and separates an encoded downmix signal and an encoded spatial information, and the downmix signal decoding unit outputs the downmix signal, i.e. obtaining a downmixed signal of a first channel signal and a second channel signal in a multi-channel signal, and the spatial information signal decoding unit outputs the spatial information (5:52-61), where additional information is located in the bitstream header, such as downmix gain, i.e. initial reverberation gain parameter, and specific , wherein the identification information indicates a target channel signal in the first channel signal and the second channel signal, wherein the initial reverberation gain parameter of the target channel signal needs to be adjusted (specific channel gain information can be located in the bitstream header, i.e. identification information (8:20-27), where a specific channel processing unit determined a specific channel gain for a channel signal that can be applied in addition to a downmix gain, i.e. initial reverberation gain parameter of the target channel signal needs to be adjusted (16:35-53),(20:25-29), and the encoder is able to transmit specific channel gain information which represents which channel should be amplified or attenuated and how, i.e. identification information indicates a target channel signal in the first channel signal and the second channel signal (19:34-36,50-54));; and
 adjusting the initial reverberation gain parameter of the target channel signal (the downmix gain, i.e. initial reverberation gain parameter, may be grouped with other values such as a specific channel gain and information as to whether or not the downmix gain should be used, i.e. target channel signal (8:20-27, 39-45), where the gain is applied to the downmix signal based on the information, i.e. adjusting the initial reverberation gain parameter (8:45-51)).  

Regarding claim 9, Pang teaches claim 8, and further teaches
obtaining a target attenuation factor (the predetermined specific channel gain, i.e. target attenuation factor, may be present in the spatial information (8:20-27),(17:16-20)); and
adjusting, based on the target attenuation factor, the initial reverberation gain parameter of the target channel signal to obtain a target reverberation gain parameter of the target channel signal (the specific channel level processing unit can calculate the energy level of the original audio signal, compare it with the energy level of the decoded multi-channel audio signal, and based on the result, determine an energy level modification to be carried out on a specific channel, i.e. adjusting…the initial reverberation gain parameter of the target channel signal to obtain a target reverberation gain parameter of the target channel signal, using a predetermined specific channel gain (17:44-66)).  

Regarding claim 10, Pang teaches claim 9, and further teaches
obtaining a preset attenuation factor as the target attenuation factor (the predetermined specific channel gain, i.e. preset target attenuation factor, may be present in the spatial information, i.e. obtaining…as the target attenuation factor (8:20-27),(17:16-20)).  

Regarding claim 11, Pang teaches claim 9, and further teaches 
obtaining the target attenuation factor based on the bitstream (the predetermined specific channel gain, i.e. target attenuation factor, may be present in the spatial information (8:20-27),(17:16-20), where the spatial information is in the header of the bitstream, i.e. based on the bitstream (8:20-27)).  



obtaining an inter-channel level difference between the first channel signal and the second channel signal from the bitstream (the spatial information found in the header of the bitstream, i.e. obtaining…from the bitstream (8:20-27), includes the channel level difference (CLD), which is an energy difference between two channels, i.e. inter-channel level difference between the first channel signal and the second channel signal (3:64-4:1),(17:50-53)); and
obtaining the target attenuation factor based on the inter-channel level difference, or both the inter-channel level difference and the downmixed signal (the specific channel level processing unit can calculate the energy level of the original audio signal using the CLD contained in the spatial information and the downmix signal, i.e. based on both the inter-channel level difference and the downmixed signal, compare it with the energy level of the decoded multi-channel audio signal, and based on the result, determine an energy level modification to be carried out on a specific channel using a predetermined specific channel gain, i.e. obtaining the target attenuation factor (17:44-66)).

Regarding claim 13, Pang teaches claim 9, and further teaches 
wherein the target attenuation factor comprises a plurality of attenuation factors, wherein each of the plurality of attenuation factors corresponds to at least one subband of the target channel signal, and wherein a subband of the at least one subband corresponds to only one attenuation factor (the decoder may implement energy level modification that may adjust the gains of filters, i.e. the target attenuation factor comprises a plurality of attenuation factors, where a filter might be a quadrature mirror filter where it is possible to analyze the frequency band characteristics .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang, in view of Seo et al. (U.S. Patent No. 9685167), hereinafter Seo.

Regarding claim 1, Pang teaches 
A multi-channel signal encoding method (a method for encoding an audio signal, i.e. signal encoding method (1:54-56)), comprising:
obtaining a downmixed signal of a first channel signal and a second channel signal in a multi-channel signal, an initial reverberation gain parameter for both of the first channel signal and the second channel signal (a downmixing unit downmixes a multi-channel audio signal to generate a downmix signal, i.e. obtaining a downmixed signal, where the “n” is the number of input channels (5:1-5), which can be more than one, i.e. a first channel signal and a second channel signal (4:44-45), and a downmix gain is applied by the downmix gain unit to the downmix signal to vary the sound level of the signal, i.e. initial reverberation gain parameter (5:14-20), where the downmix gain is calculated as a sum of the gain values for each channel signal, i.e. gain parameter for both of the first channel signal and the second channel signal (7:6-34));
obtaining identification information of the first channel signal and the second channel signal based on a correlation between the first channel signal and the downmixed signal and a correlation between the second channel signal and the downmixed signal, wherein the identification information indicates a target channel signal in the first channel signal and the second channel signal, wherein the initial reverberation gain parameter of the target channel signal needs to be adjusted (a specific channel processing unit determines a specific channel gain for a channel signal that can be applied in addition to a downmix gain, i.e. initial reverberation gain parameter of the target channel signal needs to be adjusted (16:35-53),(20:25-29), and the encoder is able to transmit specific channel gain information which represents which channel should be amplified or attenuated and how, i.e. obtaining identification information of the…channel signal…wherein the identification ;
While Pang provides the use of a multiplexer to write the information regarding the downmix signal into a bitstream, Pang does not specifically teach that the signal and additional information is first quantized, and thus does not teach
quantizing, based on the downmixed signal, the initial reverberation gain parameter, and the identification information, the first channel signal and the second channel signal to obtain a quantized first channel signal and a quantized second channel signal; and
 writing the quantized first channel signal and the quantized second channel signal into a bitstream.  
Seo, however, teaches quantizing, based on the downmixed signal, the initial reverberation gain parameter, and the identification information, the first channel signal and the second channel signal to obtain a quantized first channel signal and a quantized second channel signal (the downmix signal may be used to help determine downmix information parameters, i.e. based on the downmixed signal, the initial reverberation gain parameter, and the identification information (5:13-24), where the parameter information is quantized for transmission, i.e. quantizing (5:22-24,35-38), and the object information, i.e. the first channel signal and the second channel signal, is combined with the downmix information parameter by the bitstream ; and
 writing the quantized first channel signal and the quantized second channel signal into a bitstream (the bitstream generation unit combines the object information and downmix information parameter, i.e. quantized first channel signal and the quantized second channel signal, to generate an object bitstream, i.e. writing…into a bitstream (5:39-41)).  
Pang and Seo are analogous art because they are from a similar field of endeavor in downmixing and upmixing signals while minimizing loss. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of a multiplexer to write the information regarding the downmix signal into a bitstream teachings of Pang with the specific quantization of parameters before bitstream generation as taught by Seo. The motivation to do so would have been to achieve a predictable result of enabling a multi-object audio encoding and decoding apparatus that performs quantization and dequantization in a way to reduce quantization error (Seo (2:1-7)).

Regarding claim 2, Pang in view of Seo teaches claim 1, and Seo further teaches
the identification information of the first channel signal and the second channel signal is further based on a correlation between energy of the first channel signal and energy of the downmixed signal and a correlation between energy of the second channel signal and the energy of the downmixed signal (a downmix gain determining unit determines downmix gain by measuring the degree of .  

Regarding claim 7, Pang in view of Seo teaches claim 2, and Pang further teaches
determining the energy of the downmixed signal based on the energy of the first channel signal and the energy of the second channel signal (the downmix gain is applied to a downmix signal to adjust the energy level of the downmix signal, i.e. determining the energy of the downmixed signal (5:12-23), where the downmix gain determining unit measures the degree of sound level loss generated when a multi-channel audio signal is downmixed, and the energy level of all channels is included in the calculation, i.e. based on the energy of the first channel signal and the energy of the second channel signal (7:6-34)).  

Claim(s) 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang, in view of Seo, and further in view of Engdegard et al. (U.S. PG Pub No. 2012/0259643), hereinafter Engdegard.


An encoder (an encoding apparatus, i.e. encoder (4:61)), comprising:
obtain a downmixed signal of a first channel signal and a second channel signal in a multi-channel signal, an initial reverberation gain parameter for both of the first channel signal and the second channel signal (a downmixing unit downmixes a multi-channel audio signal to generate a downmix signal, i.e. obtain a downmixed signal, where the “n” is the number of input channels (5:1-5), which can be more than one, i.e. a first channel signal and a second channel signal (4:44-45), and a downmix gain is applied by the downmix gain unit to the downmix signal to vary the sound level of the signal, i.e. initial reverberation gain parameter (5:14-20), where the downmix gain is calculated as a sum of the gain values for each channel signal, i.e. gain parameter for both of the first channel signal and the second channel signal (7:6-34));
obtain identification information of the first channel signal and the second channel signal based on a correlation between the first channel signal and the downmixed signal, and a correlation between the second channel signal and the downmixed signal, wherein the identification information indicates a target channel signal in the first channel signal and the second channel signal, wherein the initial reverberation gain parameter of the target channel signal needs to be adjusted (a specific channel processing unit determines a specific channel gain for a channel signal that can be applied in addition to a downmix gain, i.e. initial reverberation gain parameter of the target channel signal needs to be adjusted (16:35-53),(20:25-29), and the encoder is able to transmit specific channel gain information which represents which channel should be amplified or attenuated and how, i.e. obtain identification ;
While Pang provides the use of a multiplexer to write the information regarding the downmix signal into a bitstream, Pang does not specifically teach that the signal and additional information is first quantized, and thus does not teach
quantize, based on the downmixed signal, the initial reverberation gain parameter, and the identification information, the first channel signal and the second channel signal to obtain a quantized first channel signal and a quantized second channel signal; and
write the quantized first channel signal and the quantized second channel signal into a bitstream.
Seo, however, teaches quantize, based on the downmixed signal, the initial reverberation gain parameter, and the identification information, the first channel signal and the second channel signal to obtain a quantized first channel signal and a quantized second channel signal (the downmix signal may be used to help determine downmix information parameters, i.e. based on the downmixed signal, the initial reverberation gain parameter, and the identification information (5:13-24), where the parameter information is quantized for transmission, i.e. quantize (5:22-24,35-38), and the object information, i.e. the first channel signal and the second channel signal, is combined with the downmix information parameter by the bitstream generation unit, i.e. ; and
 write the quantized first channel signal and the quantized second channel signal into a bitstream (the bitstream generation unit combines the object information and downmix information parameter, i.e. quantized first channel signal and the quantized second channel signal, to generate an object bitstream, i.e. write…into a bitstream (5:39-41)).
Pang and Seo are analogous art because they are from a similar field of endeavor in downmixing and upmixing signals while minimizing loss. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of a multiplexer to write the information regarding the downmix signal into a bitstream teachings of Pang with the specific quantization of parameters before bitstream generation as taught by Seo. The motivation to do so would have been to achieve a predictable result of enabling a multi-object audio encoding and decoding apparatus that performs quantization and dequantization in a way to reduce quantization error (Seo (2:1-7)).
While Pang in view of Seo provides an encoding apparatus, Pang in view of Seo does not specifically teach the hardware structures for implementing the encoding, and thus does not teach
a memory comprising instructions;
a processor coupled to the memory and configured to execute the instructions that when executed, cause the processor to be configured to:
a memory comprising instructions (a digital storage medium, i.e. memory, storing electronically readable control signals, i.e. instructions [0259]);
a processor coupled to the memory and configured to execute the instructions that when executed, cause the processor to be configured to (the steps of the method can be executed by a microprocessor, i.e. a processor…configured to execute the instructions [0257], which is capable of cooperating with a digital storage medium, i.e. coupled to the memory [0259]).
Pang, Seo, and Engdegard are analogous art because they are from a similar field of endeavor in downmixing and upmixing signals while minimizing loss. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the encoding apparatus teachings of Pang, as modified by Seo, with the specific teaching that an apparatus includes memory and a microprocessor as taught by Engdegard. The motivation to do so would have been to achieve a predictable result of enabling the embodiment of an invention to be implemented in hardware or in software (Engdegard [0259]).

Regarding claim 15, Pang in view of Seo and Engdegard teaches claim 14, and Pang further teaches 
the identification information of the first channel signal and the second channel signal is further based on a correlation between energy of the first channel signal and energy of the downmixed signal and a correlation between energy of the second channel signal and the energy of the downmixed signal (a .
	
Regarding claim 20, Pang in view of Seo and Engdegard teaches claim 15, and Pang further teaches 
determine the energy of the downmixed signal based on the energy of the first channel signal and the energy of the second channel signal (the downmix gain is applied to a downmix signal to adjust the energy level of the downmix signal, i.e. determining the energy of the downmixed signal (5:12-23), where the downmix gain determining unit measures the degree of sound level loss generated when a multi-channel audio signal is downmixed, and the energy level of all channels is included in the calculation, i.e. based on the energy of the first channel signal and the energy of the second channel signal (7:6-34)).

Claim(s) 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang, in view of Engdegard.


A decoder, comprising (a decoding apparatus, i.e. decoder (5:44)):
obtain a bitstream (a demultiplexer receives a bitstream of an audio signal (5:52-55)); and
obtain a downmixed signal of a first channel signal and a second channel signal in a multi-channel signal, an initial reverberation gain parameter for both of the first channel signal and the second channel signal, and identification information of the first channel signal and the second channel signal based on the bitstream (the demultiplexer receives a bitstream of an audio signal, i.e. based on the bitstream, and separates an encoded downmix signal and an encoded spatial information, and the downmix signal decoding unit outputs the downmix signal, i.e. obtain a downmixed signal of a first channel signal and a second channel signal in a multi-channel signal, and the spatial information signal decoding unit outputs the spatial information (5:52-61), where additional information is located in the bitstream header, such as downmix gain, i.e. initial reverberation gain parameter, and specific channel gain information, i.e. identification information (8:20-27)), wherein the identification information indicates a target channel signal in the first channel signal and the second channel signal, where the initial reverberation gain parameter of the target channel signal needs to be adjusted (specific channel gain information can be located in the bitstream header, i.e. identification information (8:20-27), where a specific channel processing unit determined a specific channel gain for a channel signal that can be applied in addition to a downmix gain, i.e. initial reverberation gain parameter of the target channel signal needs to be adjusted (16:35-53),(20:25-29), and the encoder is ; and
 adjust the initial reverberation gain parameter of the target channel signal (the downmix gain, i.e. initial reverberation gain parameter, may be grouped with other values such as a specific channel gain and information as to whether or not the downmix gain should be used, i.e. target channel signal (8:20-27, 39-45), where the gain is applied to the downmix signal based on the information, i.e. adjust the initial reverberation gain parameter (8:45-51)).
While Pang provides a decoding apparatus, Pang does not specifically teach the hardware structures for implementing the decoding, and thus does not teach
a memory comprising instructions;
a processor coupled to the memory and configured to execute the instructions that when executed, cause the processor to be configured to:
Engdegard, however, teaches a memory comprising instructions (a digital storage medium, i.e. memory, storing electronically readable control signals, i.e. instructions [0259]);
a processor coupled to the memory and configured to execute the instructions that when executed, cause the processor to be configured to (the steps of the method can be executed by a microprocessor, i.e. a processor…configured to execute the instructions [0257], which is capable of cooperating with a digital storage medium, i.e. coupled to the memory [0259]).


Regarding claim 22, Pang in view of Engdegard teaches claim 21, and Pang further teaches 
obtain a target attenuation factor (the predetermined specific channel gain, i.e. target attenuation factor, may be present in the spatial information (8:20-27),(17:16-20)); and
adjust, based on the target attenuation factor, the initial reverberation gain parameter of the target channel signal to obtain a target reverberation gain parameter of the target channel signal (the specific channel level processing unit can calculate the energy level of the original audio signal, compare it with the energy level of the decoded multi-channel audio signal, and based on the result, determine an energy level modification to be carried out on a specific channel, i.e. adjust…the initial reverberation gain parameter of the target channel signal to obtain a target reverberation gain parameter of the target channel signal, using a predetermined specific channel gain (17:44-66)).

obtain a preset attenuation factor as the target attenuation factor (the predetermined specific channel gain, i.e. preset target attenuation factor, may be present in the spatial information, i.e. obtain…as the target attenuation factor (8:20-27),(17:16-20)).

Regarding claim 24, Pang in view of Engdegard teaches claim 22, and Pang further teaches 
obtain the target attenuation factor based on the bitstream (the predetermined specific channel gain, i.e. target attenuation factor, may be present in the spatial information (8:20-27),(17:16-20), where the spatial information is in the header of the bitstream, i.e. based on the bitstream (8:20-27)).

Regarding claim 25, Pang in view of Engdegard teaches claim 22, and Pang further teaches
obtain an inter-channel level difference between the first channel signal and the second channel signal from the bitstream (the spatial information found in the header of the bitstream, i.e. obtain…from the bitstream (8:20-27), includes the channel level difference (CLD), which is an energy difference between two channels, i.e. inter-channel level difference between the first channel signal and the second channel signal (3:64-4:1),(17:50-53)); and
obtain the target attenuation factor based on the inter-channel level difference, or both the inter-channel level difference and the downmixed signal (the specific channel level processing unit can calculate the energy level of the original audio signal using the CLD contained in the spatial information and the downmix signal, i.e. based on both the inter-channel level difference and the downmixed signal, compare it with the energy level of the decoded multi-channel audio signal, and based on the result, determine an energy level modification to be carried out on a specific channel using a predetermined specific channel gain, i.e. obtain the target attenuation factor (17:44-66)).

Regarding claim 26, Pang in view of Engdegard teaches claim 22, and Pang further teaches 
wherein the target attenuation factor comprises a plurality of attenuation factors, wherein each of the plurality of attenuation factors corresponds to at least one subband of the target channel signal, and wherein a subband of the at least one subband corresponds to only one attenuation factor (the decoder may implement energy level modification that may adjust the gains of filters, i.e. the target attenuation factor comprises a plurality of attenuation factors, where a filter might be a quadrature mirror filter where it is possible to analyze the frequency band characteristics of each channel, i.e. wherein each of the plurality of attenuation factors corresponds to at least one subband of the target channel signal (18:14-37), and where a determined specific channel gain can be applied per channel or for a group of channels, i.e. a subband of the at least one subband corresponds to only one attenuation factor (19:34-36,45-50)).

Allowable Subject Matter
Claims 3-6 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. More specifically, none of the prior art teaches or makes obvious the use of a first difference value and a second difference value, where a difference value is a sum of absolute values of difference values between the energy of the channel signal and an energy of the downmixed signal at a plurality of frequency bins, and further obtaining the identification information of the first channel signal and the second channel signal based on a first difference value and a second difference value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659 

/PIERRE LOUIS DESIR/Supervisory Patent Examiner, Art Unit 2659